Citation Nr: 0932899	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2004, 
and the case was subsequently returned to the Board for 
appellate review.  

In January 2008, the Board issued a decision, which in 
pertinent part, denied the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an August 2008 Order, the Court vacated the January 
2008 Board decision denying that issue and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  

Following the Joint Motion, the Board remanded the case for 
further development in December 2008.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been not shown to have engaged in 
combat with the enemy or to have been a prisoner of war (POW) 
during his period of service.

3.  The Veteran has not been shown to have an acquired 
psychiatric disorder, including PTSD, that is causally or 
etiologically related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
May 2002 prior to the initial decision on the claim in July 
2002, as well as in January 2004, December 2004, July 2005, 
March 2006, and February 2009.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the May 2002, January 2004, December 2004, and 
July 2005 letters stated that the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the April 2003 statement of the case (SOC) and the April 
2003, September 2007, and June 2009 supplemental statements 
of the case (SSOC) notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2004, December 2004, 
and July 2005 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2004, December 2004, and July 2005 letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The May 2002, January 2004, December 
2004, and July 2005 letters also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
January 2004, December 2004, and July 2005 letters informed 
him that it was his responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.   

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and February 2009 letters informed the 
Veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  After the notice was 
provided, the claim was readjudicated in a June 2009 SSOC. 
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating the claim and 
notifying claimant of such readjudication in the statement of 
the case).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA treatment records and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  He was also afforded a VA examination in February 
2009 in connection with his current claim and in compliance 
with a prior June 2004 remand.

The Board does observe that the Veteran's complete service 
personnel records are not associated with the claims file.  
However, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, the RO requested in January 
2006 that the National Personnel Records Center (NPRC) 
furnish the Veteran's service personnel records.  However, a 
response was received in May 2006 indicating the Veteran's 
records were presumed destroyed by the fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  A 
letter was sent to the Veteran in November 2006 indicating 
that his military records were destroyed and could not be 
reconstructed by the National Archives.  The letter also 
requested that he submit any and all military records in his 
possession as well as evidence to show the division, 
regiment, battalion, and company in which he served.  The 
Veteran did not respond, and an additional letter was sent to 
him in March 2007 once again requesting that he submit the 
evidence and information as soon as possible.  To date, no 
response has been received from the Veteran.

The Board concludes that VA has done everything reasonably 
possible to assist the Veteran in obtaining his complete 
service personnel records.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the Veteran's claim that has not been obtained 
and associated with the claims folder.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran did not engage 
in combat with the enemy during active service.  The 
Veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  In this 
regard, the Veteran's service records list his duty 
assignment as a nontypist clerk. There is no indication that 
he was assigned to or participated in combat duties.  Nor do 
his available service records show that he received any 
awards or decorations indicative of combat service, such as a 
Bronze Star with V Device or Purple Heart.  The Board does 
acknowledge that the Veteran was awarded the World War II 
Victory Medal and the R.I. Occupation Ribbon.  However, these 
awards are not indicative of combat.  As such, the Board 
finds that the Veteran is not shown to have engaged in combat 
with the enemy.

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The Veteran has reported several 
in-service stressors; however, these alleged stressors have 
not been verified.  In this regard, the Board notes that the 
Veteran submitted a statement in February 2005 in which he 
indicated that a man was killed by a sniper or booby trap 
while he was on night guard duty in Okinawa.  He also claimed 
that the assignment lasted for 20 months and that the stress 
and danger of the situation made him nervous and fearful.  
However, he has not provided any additional information 
necessary to verify the alleged stressors, despite the notice 
discussed above that informed him such information was 
necessary to substantiate his claim.  The Veteran has 
provided nothing more than a general assertion so that an 
attempt at verifying his stressors could not be made.  As 
such, VA is unable to verify any of the Veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395). 

Based on the foregoing, the Board concludes that none of the 
Veteran's claimed in-service stressors have been verified.  
Thus, because there is no verified in-service stressor, the 
claim for service connection for PTSD must be denied.  

Moreover, the Board notes that the February 2009 VA examiner 
reviewed the Veteran's claims file and performed a mental 
status examination.  The examiner did indicate that the 
Veteran met the stressor criterion based on his experiences 
in Okinawa.  However, as previously discussed, the Veteran's 
alleged stressors have not been verified.  In addition, the 
examiner commented that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  Therefore, based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.

In addition, the Board concludes that no other acquired 
psychiatric disorder was incurred in service.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.  In fact, 
his May 1949 separation examination did not find any 
psychiatric abnormalities.  Moreover, the Veteran did not 
seek treatment until many decades following his separation 
from service.  Therefore, the Board finds that an acquired 
psychiatric disorder did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of an 
acquired psychiatric disorder, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection. Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that an acquired 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of an acquired psychiatric 
disorder other than PTSD to the Veteran's military service.  
As discussed above, the Veteran did have not any complaints, 
treatment, or diagnosis of an acquired psychiatric disorder 
in service or for many decades thereafter.  As such, there 
was no event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease). 

The Board does acknowledge that the February 2009 VA examiner 
diagnosed the Veteran with an anxiety disorder not otherwise 
specified and commented that the disorder was most likely 
related to his experiences in Okinawa.  In particular, she 
stated that her opinion was based on the Veteran's anxiety-
related symptoms directly after his combat experiences, his 
current symptoms triggered by reminders of the his past 
combat experiences, and the presence of similar fears that he 
had during that time.  

The Board notes that reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects 
the statements of the veteran. Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  The Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion. See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005). 

The Board does acknowledge that the Veteran is competent to 
report his experience and symptoms in service.  While lay 
persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A veteran can attest to factual matters of which he 
or had had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent 
to state that he had combat experiences and developed anxiety 
symptoms in service.  However, this history is not supported 
by any credible evidence and is of limited probative value.  
His allegations are inconsistent with the contemporaneous 
record.  Specifically, as previously discussed, there is no 
documentation showing that engaged in combat in Okinawa, 
Japan, and his service treatment records are entirely 
negative for any complaints, treatment, or diagnosis of any 
psychiatric disorder.  In fact, despite seeking treatment for 
other unrelated disorders, the Veteran never made any 
complaints pertaining to anxiety.  Indeed, his May 1949 
separation examination found no significant psychiatric 
abnormalities, and he did not seek treatment for many decades 
thereafter.  He even told the February 2009 VA examiner that 
his treatment for a mental disorder began in 2007.

Thus, the Veteran's claims that he had combat experiences and 
anxiety symptoms in service are not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible 
than the Veteran's current assertions.  Contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 
(1994); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  
The Board therefore finds that the Veteran's reported history 
of combat experiences and anxiety symptoms is not found to be 
credible.  As such, there were no combat experiences or 
anxiety-related symptoms in service to which a current 
anxiety disorder could be related.  

Based on the foregoing, the February 2009 VA examiner's 
opinion appears to be based on the Veteran's own 
unsubstantiated history.  The Board notes that mere 
recitation of the Veteran's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality. See LeShore v. Brown, 8 Vet. App. 406 (1996).  In 
addition, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value. See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  

Therefore, the Board concludes that the Veteran's does not 
have a current acquired psychiatric disorder other than PTSD 
that manifested in service or that is causally or 
etiologically related to service.  Accordingly, the Board 
also finds that the preponderance of the evidence is against 
the claim for service connection for an acquired psychiatric 
disorder other than PTSD.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


